 

 

USDC SDNY

| GOCUMENT
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK’ See RONICALLY FILED
DOC#:

DATE FILED: | -3 0-252

é

 

 

 

 

 

 

 

 

IN RE NAMENDA INDIRECT PURCHASER
ANTITRUST LITIGATION C.A. No. 15-cv-6549-CM-RWL

[MSP Action]

 

 

STIPULATION AND ORDER REGARDING USE
OF EVIDENCE FROM OTHER ACTIONS

WHEREAS, the undersigned parties ("Parties") have conferred regarding the use of
certain evidence in this action;

WHEREAS, to avoid redundancies and duplication of earlier evidence;

WHEREAS, this stipulation will promote efficiencies in the non-duplicative discovery
that will be taken in this action;

WHEREAS, a stipulation regarding the below was entered with respect to Sergeants
Benevolent Association Health & Welfare Fund v. Actavis, plc, No. 15-cv-06549-CM (S.D.N.Y.)
(the "IPP Action") (see ECF No. 206);

WHEREAS MSP Recovery Claims, Series LLC y. Allergan plc, No. 19-cv-10184
(S.D.N.Y.) was consolidated with the IPP Action (See ECF No. 314);

NOW, THEREFORE, Allergan plc, and Forest Laboratories, LLC, Merz
Pharmaceuticals GmbH, Merz GmbH & Co. KGaA, and Merz Pharma GmbH & Co. KGaA
("Forest and Merz Defendants"), and MSP Recovery Claims, Series LLC and MSPA Claims 1,
LLC ("MSP") hereby stipulate by and between the Parties through their respective counsel, as

follows:
1) The following categories of evidence from The People of the State of New York v.

 

 

Actavis, et al., Case No. 14-cv-7473 (S.D.N.Y.) (the "NYAG Action"), Jn re Namenda

Direct Purchaser Antitrust Litigation, Case No. 15-cv-07488-CM (S.D.N.Y.) (the "DPP

Action"), and already taken in the IPP Action are deemed to be, and shall be treated as if

they were, submitted or taken in this case:

a.

All of Forest and Merz Defendants’ written responses to interrogatories or

requests for admission;

All declarations;

All deposition, hearing, or investigational testimony (including all transcripts and
videos thereof);

[As modified by the Court:]-Al-expert-reports-and-supperting -data-and-materials
relied—upen: As already determined by Judge McMahon, wholesale use and
adoption in this case of expert reports from the DPP Action would be “impossible”
(Dkt. 370). To the extent the parties intend to make evidentiary use of the DPP
Action (or NYAG Action) expert reports or depositions (for example, as suggested
by Plaintiff counsel, by having newly retained experts rely on material from the
DPP expert reports), the permissibility and admissibility — if any — of such use shall
be determined by the Court in connection with summary judgment and/or trial.

All exhibits to any item listed in subsections (b)-(d) above; and

All press releases and other public statements made by parties to the NYAG

Action regarding the possible withdrawal and continuing availability of Namenda

IR.

2) The Parties agree that they will not object to the admissibility of deposition, hearing, or

investigational testimony and all other evidence referenced in section (1) above on the

grounds that it otherwise would violate Federal Rule of Evidence 802 or Federal Rule of

Civil Procedure 32, except that the Parties reserve the right to object to testimony on the

ground that the testimony offered constitutes hearsay within hearsay. The Parties

otherwise reserve all rights to object on other grounds to the relevance and/or

admissibility of any evidence referenced in section (1) above.
3) The Parties reserve the right to cross-examine during depositions, hearings and at trial any

 

witness on any topic addressed on direct examination.

4) The Parties reserve all rights to call any witness who testified in the NYAG Action, DPP
Action, or the IPP Action to testify live at any trial in this case.

5) This agreement is limited to use in this action and only for the purposes of establishing
the evidentiary record.

SO ORDERED.

Dated: January 30, 2020

 

Lt
Robert W. Lehrburger, USMJ

So stipulated and agreed to by the Parties on January 29, 2020.

Respectfully submitted,

Allergan ple, Forest Laboratories, LLC, MSP Recovery Claims, Series LLC, and
Merz Pharmaceuticals GmbH, Merz MSPA Claims 1, LLC

GmbH & Co. KGaA, and Merz Pharma

GmbH & Co. KGaA

 

 

/s/ Martin M. Toto /s/ Christopher L. Coffin
Martin M. Toto Christopher L. Coffin
Heather K. McDevitt PENDLEY, BAUDIN & COFFIN, LLP
Kristen O'Shaughnessy 1100 Poydras Street, Ste. 2505
William H. Bave, II New Orleans, LA 70124
WHITE & CASE LLP Tel: (504) 355-0086

1221 Ave of the Americas
New York, NY 10020
Tel: (212) 819-8200

Fax: (212) 354-8113

Kevin C. Adam

WHITE & CASE LLP

75 State Street, Floor 24
Boston, MA 02109
Telephone: (617) 979-9300
